Citation Nr: 0806823	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to August 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for schizophrenia.


FINDING OF FACT

Schizophrenia was not diagnosed during service or within a 
year thereafter; and the record is absent competent medical 
evidence which relates the currently diagnosed schizophrenia 
to active service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

In the instant case, the provisions of the VCAA have been 
fulfilled by information provided to the veteran in a letter 
from the RO/AMC dated in November 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has not 
been given notice pursuant to Dingess, however as the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
medical treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  

VA did not provide the veteran with an examination in 
connection with his claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i) (2007).  In the 
present appeal, where there is no evidence of schizophrenia 
in service and no competent medical evidence which suggests 
that schizophrenia may be associated with the veteran's 
service, a VA examination is not warranted.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background & Analysis

The veteran contends he is entitled to service connection for 
schizophrenia.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2007).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based upon the available evidence of record, the Board finds 
that service connection is not warranted for schizophrenia.  
Essentially the claim fails for these reasons: 1) 
schizophrenia was not manifested during active service or 
within one year thereafter; and 2) there is no competent 
medical evidence to show schizophrenia developed as a result 
of any established event, injury, or disease during active 
service.  

The service medical records show that in March 1988, the 
veteran was referred for a medical evaluation by his command 
chief.  During the evaluation, the veteran reported recent 
symptoms of depression, trouble sleeping, and tiredness.  He 
expressed concern over several issues including that his 
girlfriend had recently displayed a lack of interest in him; 
he was unsure of his career path; and had failed to file 
income taxes for the past several years.  The diagnosis was 
situational depression with anxiety; consider personality 
disorder.  After a follow-up evaluation in the mental health 
unit in April 1988, the veteran was given a provisional 
diagnosis of primary insomnia; immature.  The physican 
commented that the veteran presented with an acute life 
stressor (break-up with his fiancée) and a chronic life 
stressor (generalized alopecia).  He was responding normally 
to the acute stressors and exceedingly well to the chronic 
life stressor.  There was no evidence of psychiatric disease.  
The veteran was noted to be fit for full duty and suitable 
for further service.  

A clinical record dated in June 1988 shows the veteran was 
referred by his supervisor for reevaluation.  The veteran 
reported feeling uncomfortable in engineering main spaces.  
Specifically, he endorsed symptoms of skin irritation, 
feeling hot and sweating profusely.  He was determined to 
have anxiety when working in main spaces.  The diagnostic 
impression was anxiety when working in main spaces.  It was 
recommended that he work in outside engineering.  The July 
1990 examination for separation purposes is silent for any 
psychiatric disorder.  The veteran denied any symptoms of 
depression or excessive worry, nervous trouble, or frequent 
trouble sleeping.  The May 1991 entrance examination for 
enlistment into reserve service also contains no diagnosis of 
any psychiatric disorder.  However, the veteran did report 
symptoms of depression or excessive worry, nervous trouble, 
or frequent trouble sleeping at that time.  Additional 
service medical records from reserve duty are silent for 
psychiatric complaints or clinical treatment for the same.  
There is no competent medical evidence of record showing that 
schizophrenia manifested to a compensable degree within one 
year of the veteran's separation from service; therefore, it 
is not presumed that this disorder was incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the diagnoses in-
service and the veteran's current diagnosis of 
schizophrenia.  The record shows that the veteran underwent a 
VA mental health examination in September 1993 and was 
diagnosed with major affective disorder, recurrent (major 
depression).  At a second VA examination in August 2001, he 
was diagnosed with bipolar disorder, not otherwise specified.  
During both examinations, the veteran indicated that while in 
service he had nightmares of the ship being damaged at sea, 
including sinking or being struck.  The Board has also 
reviewed and considered post-service VA medical records dated 
between August 2000 and December 2005, which show treatment 
for schizophrenia, and other psychiatric disorders, including 
bipolar disorder; psychotic disorder not otherwise specified; 
and delusional disorder, paranoid type.  

The veteran has identified a September 2005 behavioral health 
outpatient treatment record, as being of particular 
significance.  In this record, a VA staff psychiatrist notes 
that the veteran was seen by a psychiatrist in 1988 in 
service, for depression and insomnia following a breakup with 
his girlfriend.  The psychiatrist opined that although the 
veteran had been diagnosed with interpersonal problems, with 
no evidence of psychiatric disease, he was actually 
experiencing paranoid ideations, feeling that he was being 
talked about, having "mind games" played on him by his 
shipmates, and occasionally hearing disparaging voices.  The 
psychiatrist explained further that the various difficulties 
that the veteran had beginning after his two years of reserve 
duty, was due to his paranoid schizophrenia.  Commenting 
further, he opined that this history, including the veteran's 
known family history of schizophrenia, suggested that the 
problems the veteran presented with in the military were more 
than relationship issues and was most likely the beginning of 
his psychotic illness (schizophrenia).  Depression and 
insomnia are early symptoms of schizophrenia and in the 
veteran's case, accompanied paranoid ideation that the 
veteran was experiencing at the time, but tended not to 
readily discuss.

Despite the veteran's reliance on this opinion for the 
required showing of nexus between military service and the 
current diagnosis of schizophrenia, the Board finds that this 
opinion is not dispositive of the matter.  In this regard, 
the Board notes that an opinion by a medical professional is 
not conclusive, and is not entitled to absolute deference.  
Rather, the credibility and weight to be attached to medical 
opinions are within the providence of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The VA psychiatrist did not indicate review of the veteran's 
claims file and service medical history, prior to rendering 
his medical opinion regarding nexus.  Contrary to the VA 
psychiatrist's description of the veteran's in-service mental 
state, the service medical records do not reflect that the 
veteran ever reported such paranoid ideations to military 
medical personnel.  In-service clinical evaluations revealed 
no evidence of a chronic psychiatric disease and the veteran 
was found fit for full duty and suitable for further service.  
Moreover, with the exception of anxiety when working in the 
indoor engineering room, the veteran did not have any other 
documented psychiatric problems, including during the July 
1990 separation examination.  

It appears then, that the VA psychiatrist's suggested causal 
link between military service and schizophrenia was not based 
upon a review of the service medical records.  Rather, it is 
premised on lay statements from the veteran regarding his 
recollection of events that occurred decades earlier- events 
which are not reflected in the service records.  Thus, the 
Board in its analysis has afforded the psychiatrist's current 
opinion little weight as the opinion is clearly based upon 
history provided by the veteran, which is not supported by 
the objective evidence of record.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  

The medical records show that psychiatric problems (major 
affective disorder, recurrent/major depression) first 
manifested three years after the veteran's discharge from 
service; and schizophrenia specifically being diagnosed 11 
years later in 2001.  This period without treatment is 
evidence against a finding of continuity of symptomatology 
for the claimed disorder, and it weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The evidentiary 
record does not otherwise contain competent medical evidence 
or opinions to establish that a relationship or nexus exists 
between the current schizophrenia and any aspect of the 
veteran's active duty service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed schizophrenia in service.  Yet, as 
the veteran is a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter; to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent medical evidence 
weighs against each of the following: a finding of 
schizophrenia in service; manifestations of schizophrenia 
within one year of separation of service; continuity of 
symptomatology associated with schizophrenia; and a nexus 
between the post-service diagnosis of schizophrenia and 
active duty military service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for schizophrenia is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


